Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2021.
Claims 7-11 and 17-19 are currently pending in the present application. Claims 1-6 and 12-16 have been cancelled by the applicant; claims 7-8 have been previously presented; and claims 9-11 and 17-19 are original.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20160197134) in view of Zhang (US 20190189729).
Re: claim 7, Jung discloses a first panel 100 (Fig. 1A), the first panel comprising: a first layer 140 comprising an array substrate (para. 68); a second layer 150 of OLEDs comprising sets of OLEDs with non-emitting spaces 120 between each set (Figs. 1A, 1B), the second layer further having an edge non-emitting space 145, 147 at an edge of the second layer (Fig. 1A); wherein the edge non-emitting space has a length W1, W2 less than a length of one of the non-emitting spaces (paras. 64, 97, 101); a via (hole in 183) coupled to an interconnect 170 to the second layer, the interconnect located at a first surface of the first layer (Fig. 1A; para. 76); and OLED driver circuitry 160 electrically coupled to the interconnect 170.
Jung does not explicitly disclose that the via is conductive.
Zhang discloses that the via 11 (Fig. 2A) is conductive (Fig. 2A, where conductive component 50 is within via 11).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the via be conductive, as disclosed by Zhang, in the device disclosed by Jung for the purpose of enhancing the connection between the OLEDs and the driver circuitry.
Re: claim 8, Jung and Zhang disclose the limitations of claim 7, and Jung further discloses that the OLED driver circuitry 160 is electrically coupled to the interconnect 170 through a cable 170 (Fig. 1A; para. 74 discloses electrode pattern).
Re: claim 9, Jung and Zhang disclose the limitations of claim 8, and Zhang further discloses that the conductive via 11, 50 is through the first layer 10 (Fig. 2A).
 a third layer 111 (Figs. 1B, 2), wherein the third layer comprises one or more color filters 111a, 111b, 111c (para. 85). 
Re: claim 11, Jung and Zhang disclose the limitations of claim 7, and Jung further discloses a second panel 300 substantially similar to the first panel 100 (Fig. 2), the second panel disposed adjacent to the first panel such that a combined length of edge non-emitting space on respective edges is equal to the length of one of the non-emitting spaces (para. 101, where W2 + W9 = L1 = L3).
Re: claim 17, Jung and Zhang disclose the limitations of claim 1, and Zhang further discloses the steps of providing the first panel 01 (Figs. 1A, 2A); creating a via 11, 50 in the first layer 10 and providing the via with electrical conducting material 50; and Jung further discloses the steps of creating an interconnect 170 on a first surface of the first layer connected to the via (para. 76; Figs. 1A, 2A); and bonding OLED driver circuitry 160 to the interconnect 170 (Fig. 1A).
Re: claim 18, Jung and Zhang disclose the limitations of claim 17, and Jung further discloses that the via (Fig. 1A, hole in 183) is located beneath one of the non-emitting spaces 120 (Fig. 1A).
Re: claim 19, Jung and Zhang disclose the limitations of claim 17, and Jung further discloses the step of providing a second panel 300 substantially similar to the first panel 100 (Fig. 2), the second panel disposed adjacent to the first panel such that a combined length of the edge non-emitting space on respective edges is equal to the length of one of the non-emitting spaces (para. 101, where W2 + W9 = L1 = L3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/Primary Examiner, Art Unit 2871